—In child protective proceedings pursuant to Family Court Act article 10, the Commissioner of the Administration for Children’s Services of the City of New York appeals from an order of the Family Court, Queens County (De Phillips, J.), dated January 28, 1999, which, after a hearing, dismissed the petitions.
Ordered that the order is affirmed, without costs or disbursements.
The appellant commenced separate proceedings pursuant to Family Court Act article 10, one as to each child, alleging that the parents abused and neglected the child Marquise W., and derivatively neglected the child Hugh B., respectively. The evidence that the child Marquise W. had suffered severe and debilitating injuries consistent with “shaken baby syndrome” constituted prima facie proof of child abuse and neglect (see, Family Ct Act § 1012 [e] [i]; [f [i] [B]; § 1046 [a] [ii]; see also, Matter of Brandon C., 247 AD2d 380; Matter of Westchester County Dept. of Social Servs. [Ashanti R.] v Felicia R., 215 AD2d 671; Matter of Antoine J., 185 AD2d 925; Matter of Lou R., 131 Misc 2d 138). However, under the facts of this case, the evidence presented by the parents, which was credited by the Family Court, was sufficient to rebut the presumption that they were responsible for the child’s injuries (see, Matter of Philip M., 82 NY2d 238). Accordingly, the Family Court properly dismissed the petitions. Bracken, J. P., Thompson, S. Miller and Friedmann, JJ., concur.